Title: From George Washington to Charles Cotesworth Pinckney, 24 June 1797
From: Washington, George
To: Pinckney, Charles Cotesworth



My dear Sir,
Mount Vernon 24 June 1797.

To learn from your favor of the 25th of January that you were well, gave me singular pleasure; but as I had left Philadelphia before your letters dated in Paris had been received at the Secretary of States Office, and not having seen Mr Horry yet, I have only such accounts as have been given to the Public, of the treatment you met with from the French Directory. So extraordinary indeed it is, as to require no comment; nor shall I add any thing more on the subject than that your conduct on the occasion is universally approved: that it deserves to be so, is my decided opinion.
I had nothing more in view by giving you a genuine copy of the intercepted letter from me to Gouvr Morris, than to enable you, if a spurious one should be exhibited for insidious purposes, to place the correspondence in its true light. If the matter sleeps, I have no wish to awaken it. Should it, however, be brought before the public, it will, prima faciæ, carry along with it the mark of private intercourse; but if the case were otherwise, there is no sentiment expressed, that I have a disposition to retract.
I am much obliged to General Dumas for the Pamphlet he had the goodness to send, and for his kind remembrance of me. I recollect

him well, as an Officer of high estimation in the French Army, that served in this country, and hope he, & others, friends to the oppressed, & distressed Fayette, will use their exertions to obtain the release of him, & his family, from the ignominious treatment which has been inflicted with so much rigour on one hand, & borne with so much fortitude on the other.
From the proper Department you will, no doubt, be informed of every thing that is interesting for you, as a public character, to know, & from your friends & connections to the Southward you will I am persuaded, receive all such as concerns you as a private one. As for myself I am now seated in the shade of my vine & Fig tree, and altho’ I look with regret on many transactions which do not comport with my ideas, I shall notwithstanding “view them in the calm lights of mild philosophy”—persuaded, if any great crisis should occur, to require it, that the good sense and spirit of the major part of the people of this country, will direct them properly.
The occupation of my time—unimportant indeed to all but myself—is not spent in idleness, for an absence of eight years (except short occasional visits which allowed me no leisure to inspect matters accurately), has so deranged my private concerns—and committed such depredations on my buildings, and all around them, that I have found as much occasion for workmen of various kinds, and as close employment in looking after them as if I had commenced a new establishment altogether.
This letter will be handed to you by Genl Marshall, who with Mr ⟨illegible⟩ joint Envoys with yourself, to try if the difference between France & America, can be amicably adjusted. You will find him well worthy of your friendship & confidence. He is a firm friend, upon true principles to his country—sensible & discreet.
I pray you to present my best respects to Mrs & Miss Pinckney, in which Mrs Washington joins me, and that you would be assured, always, of the sincere and affectionate regard of Dear Sir Your Obediant Servant

Go: Washington

